Title: Three Public Notices Concerning the Petition from the Continental Congress, 17–18 January 1775
From: Bollan, William,Franklin, Benjamin,Lee, Arthur
To: 


Once Dartmouth informed the Massachusetts agents on December 24 that the King had received the petition from the Congress and would lay it before Parliament, they had to decide when it might properly be published. As soon as it had been presented, according to their instructions; but their advisers on protocol told them that this course would be disrespectful, and that they must wait until the document was before the two houses. Parliament reconvened after the Christmas recess on January 19. The Commons received the petition, along with a plethora of other American papers, on that day; and the Lords received the same collection on the 20th. The agents were at long last in a position to act as they had been instructed.
They put the petition in the hands of John Almon, who a month before had published the Extracts of the Congressional journal. He also had by now a copy of the entire Journal, complete except for the petition, as printed in Philadelphia the previous November. From these sources he compiled a second pamphlet, which contained the petition and the other material omitted in the Extracts. It was ready by the 21st. The first notice, dated the 17th, is his advertisement of it, with a final sentence of authentication from the agents.
Meanwhile another printer had stolen a march. On the 16th Thomas Becket published Authentic Papers from America: Submitted to the Dispassionate Consideration of the Public. It printed one set of documents on the even-numbered pages and another on the odd-numbered; the opening set was the petition from the Continental Congress juxtaposed with the petitions from the Stamp Act Congress in 1765. The former was promptly reprinted in the London press. The agents were annoyed, principally no doubt by the premature appearance of the petition; to dissociate themselves from the pirating they at once drew up and sent to press the second notice below. It appeared on the day it was written, and Becket defended himself the next day in the third notice.
  
I
Jan. 17, 1775.
This Day is published, Price 1s. 6d.
The Journal of the Proceedings of the CONGRESS, held at PHILADELPHIA, Sept. 5, 1774. Including an Authentic Copy of the PETITION to the KING.
Published by Order of the CONGRESS.
Printed for J. Almon, opposite Burlington-House, in Piccadilly.
The Journal contains the whole Proceedings of the American Congress, of which the late Pamphlet, entitled, “Extracts from the Votes,” was a Part. But the Additions only to those Extracts are printed in this Pamphlet, that such Gentlemen as have purchased the former may make their Copies complete if they chuse it. The Two Pamphlets contain the whole Journal, as published by Order of the Congress, and are reprinted from the Philadelphia Copy.
The Extracts from the Votes may be had at the same Place, Price 1s. 6d.
The Petition to the King, given in the above Journal, is a true Copy of the Petition from the General Congress in America, and now first published by Order of the Congress.
William Bollan,Benjamin Franklin,Arthur Lee.
 
II
Jan. 17, 1775.
A Copy of the Petition to the King, from the General Congress in America, having been published in a Pamphlet, printed for T. Becket, in the Strand; We, to whom the care of Presenting and Publishing that Petition was committed by the Congress, think it our duty to inform the Public, that the above mentioned Copy is SURREPTITIOUS as well as MATERIALLY and GROSSLY ERRONEOUS. The Agents have deferred making the Petition public, out of respect to the King and Parliament, his Majesty having declared his Intention of laying it before his two Houses of Parliament as soon as they meet.
William Bollan,Benjamin Franklin,Arthur Lee.
  
III
Jan. 18, 1775.
The Publisher of a Pamphlet under the Title of “Authentic Papers from America,” has been attacked by a redoubtable Triumvirate of Gentlemen, who deny the Authenticity of the Petition from the General Congress to the King. Their Authority in the Case should be uncontrovertable; yet the Publisher takes upon him to say that his is undoubted. He did not know their Reasons for suspending the Publication, contrary to the Instructions in the Letter conveying the Petition to them, which was sent to him in an American Paper. A few Days will decide between the Publication and the Denial of these Gentlemen: And the Publisher will readily refund the Money for every Copy bought on this and the succeeding Days, if it should be found to be not genuine.
⁂ There are a few trifling Errors of the Press, which will be corrected in the future Copies.
